              Case 20-18367-MBK                   Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29                              Desc Main
                                                            Document      Page 1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Sur La Table, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  6100 4th Avenue South
                                  150 Quaker Bridge Mall Road                                     Suite 500
                                  Lawrenceville, NJ 08648                                         Seattle, WA 98108
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Mercer                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.surlatable.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-18367-MBK                      Doc 1        Filed 07/08/20 Entered 07/08/20 15:50:29                                  Desc Main
                                                                 Document      Page 2 of 21
Debtor    Sur La Table, Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                            4422

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     SLT Holdco, Inc.                                              Relationship              Parent
                                                 District   New Jersey                    When     7/08/20                Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
             Case 20-18367-MBK                  Doc 1        Filed 07/08/20 Entered 07/08/20 15:50:29                                 Desc Main
                                                            Document      Page 3 of 21
Debtor   Sur La Table, Inc.                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-18367-MBK                   Doc 1       Filed 07/08/20 Entered 07/08/20 15:50:29                                 Desc Main
                                                            Document      Page 4 of 21
Debtor    Sur La Table, Inc.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Jason Goldberger                                                     Jason Goldberger
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Michael D. Sirota                                                     Date July 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael D. Sirota
                                 Printed name

                                 Cole Schotz P.C.
                                 Firm name

                                 Court Plaza North
                                 25 Main Street
                                 Hackensack, NJ 07601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     201-489-3000                  Email address      msirota@coleschotz.com

                                 MS-4088 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case 20-18367-MBK                           Doc 1          Filed 07/08/20 Entered 07/08/20 15:50:29                      Desc Main
                                                                     Document      Page 5 of 21




 Fill in this information to identify the case:

 Debtor name         Sur La Table, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 8, 2020                            X /s/ Jason Goldberger
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jason Goldberger
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 20-18367-MBK                           Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29                                         Desc Main
                                                                      Document      Page 6 of 21

 Fill in this information to identify the case:
 Debtor name Sur La Table, Inc.
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Zwilling J.A.                                                                                                                                                        $2,244,687.00
 Henckels LLC                    10570
 Kaj Johnson, Chief
 Financial Officer
 270 Marble Avenue
 Pleasantville, NY
 Le Creuset of                                                                                                                                                        $1,928,663.00
 America                         chris.bauman@lecr
 Chris Bauman, VP                euset.com
 of Finance
 114 Bob Gifford
 Blvd
 Early Branch, SC
 29916
 Scanpan USA, Inc.                                                                                                                                                    $1,443,022.00
 Natalie Giraldo,                ng@scanpan.com
 Controller
 2319 E. Gladwick
 Street
 Compton, CA 90220
 Wusthof USA, Inc.                                                                                                                                                      $774,300.00
 Todd Myers, VP of               tmyers@wusthof.c
 Sale                            om
 Catherine
 Celentano,
 Accounting
 Manager
 333 Wilson Ave
 Norwalk, CT 06854
 Jura Inc.                                                                                                                                                              $774,262.00
 Tom McMahon,                    Tom.mcmahon@us
 President                       .jura.com
 Dianne Baia,
 Accounts
 Receivable
 20 Craig Rd
 Montvale, NJ 07645


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18367-MBK                           Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29                                         Desc Main
                                                                      Document      Page 7 of 21


 Debtor    Sur La Table, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 OXO International                                                                                                                                                      $604,987.00
 LTD                             lhenderson@oxo.c
 Leslie Henderson,               om
 National Sales
 Manager
 Seema Dalal
 One Helen of Troy
 Plaza
 El Paso, TX 79912
 The Cookware Co.                                                                                                                                                       $547,419.00
 Don Hildebrand,                 Jacob.maurer@coo
 CFO                             kware-co.com
 Jacob Maurer,
 President
 660 White Plains
 Road, Suite 500
 Tarrytown, NY
 10591
 Groupe SEB                                                                                                                                                             $383,888.00
 Kimberly Feehan,                Kfeehan@groupes
 VP Business                     eb.com
 Controlling
 5 Wood Hollow Rd,
 2nd Floor
 Parsippany, NJ
 07054
 United Parcel                                                                                                                                                          $352,849.00
 Service, Inc.                   nmoore@ups.com
 Norman Moore
 400 White Clay
 Center Dr.
 Newark, DE 19711
 SalesForce.com,                                                                                                                                                        $309,780.00
 Inc.                            Joseph.sullivan@s
 Joseph Sullivan                 alesforce.com
 Attn: SFCD General
 Counsel
 The Landmark @
 One Market STE 300
 San Francisco, CA
 94105
 Conair Corporation                                                                                                                                                     $270,997.00
 Lauren Miller, Sr               Lauren_miller@con
 Director                        air.com
 50 Millstone Road
 Building 100, Suite
 200
 East Windsor, NJ
 08520




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18367-MBK                           Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29                                         Desc Main
                                                                      Document      Page 8 of 21


 Debtor    Sur La Table, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hearst                                                                                                                                                                 $267,516.00
 Communications,
 Inc.
 Office of General
 Counsel
 Attn: Real Estate
 Counsel
 300 West 57th
 Street, 40th floor
 New York, NY 10019
 Cushman &                                                                                                                                                              $253,181.00
 Wakefield U.S.        Jody.Danahy@cus
 Jody Danahy,          hwake.com
 Director Facilities
 Manager
 Facilities Solutions,
 GOS
 128 N 1st St
 Colwich, KS 67030
 Joshua Baily                                                                                                                                                           $245,810.00
 Shipping Co.
 Joshua Baily
 Shipping Company,
 LLC
 555 Madison Ave
 New York, NY 10022
 Westchester Mall,                                                                                                                                                      $245,330.00
 LLC
 M.S. Management
 Associates Inc.
 225 West
 Washington Street
 Indianapolis, IN
 46204-3438
 Copley Place                                                                                                                                                           $238,712.00
 Associates. LLC
 M.S. Management
 Associates Inc.
 225 West
 Washington Street
 Indianapolis, IN
 46204-3438
 Hudson One Ferry                                                                                                                                                       $236,861.00
 Operating, L.P.
 Art Suazo,
 Executive Vice
 President
 11601 Wilshire Blvd,
 9th Floor
 Los Angeles, CA
 90025



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-18367-MBK                           Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29                                         Desc Main
                                                                      Document      Page 9 of 21


 Debtor    Sur La Table, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SDD Holdings                                                                                                                                                           $231,375.00
 Douglas E. Whitner,             dwhitner@spectru
 Chief Revenue                   mdd.com
 Office
 675 Mondial
 Parkway
 Streetsboro, OH
 44241
 Avobagel Company                                                                                                                                                       $216,783.00
 Limited                         Joanne@avobagel.
 Rudy Keller                     com
 Unit 1303, Austin
 Tower
 22-26 Austin Avenue
 Tsimshatsui,
 Kowloon
 Chilewich                                                                                                                                                              $185,686.00
 Bob Bruno, CFO                  bminingham@chile
 Barrett Miningham,              wich.com
 Sales Director
 39 West 19th Street
 New York, NY 10011




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 20-18367-MBK                           Doc 1          Filed 07/08/20 Entered 07/08/20 15:50:29                               Desc Main
                                                                     Document     Page 10 of 21
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Sur La Table, Inc.                                                                                        Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 SLT Holdco, Inc.                                                    Common Stock 100                                            100% of outstanding shares
 6100 4th Avenue South
 Suite 500
 Seattle, WA 98108


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date July 8, 2020                                                           Signature /s/ Jason Goldberger
                                                                                            Jason Goldberger

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-18367-MBK                           Doc 1          Filed 07/08/20 Entered 07/08/20 15:50:29             Desc Main
                                                                     Document     Page 11 of 21



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Sur La Table, Inc.                                                                             Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Sur La Table, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 SLT Holdco, Inc.
 6100 4th Avenue South
 Suite 500
 Seattle, WA 98108




 None [Check if applicable]




 July 8, 2020                                                          /s/ Michael D. Sirota
 Date                                                                  Michael D. Sirota
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Sur La Table, Inc.
                                                                       Cole Schotz P.C.
                                                                       Court Plaza North
                                                                       25 Main Street
                                                                       Hackensack, NJ 07601
                                                                       201-489-3000 Fax:201-489-1536
                                                                       msirota@coleschotz.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
Case 20-18367-MBK         Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29              Desc Main
                                  Document     Page 12 of 21




                          UNANIMOUS WRITTEN CONSENT
                                        OF
                       THE STRATEGIC PLANNING COMMITTEE
                                        OF
                             THE BOARD OF DIRECTORS
                                        OF
                                 SLT HOLDCO, INC.
                                       AND
                                SUR LA TABLE, INC.

                                          JULY 7, 2020

        The undersigned constituting the strategic planning committee (the “Strategic Planning
Committee”) of the board of directors (the “Board”) of each of SLT Holdco, Inc. and Sur La
Table, Inc. (each and collectively, the “Corporation” or the “Company”), authorize the following
actions and resolutions of each Corporation in accordance with the applicable statutes of the
jurisdiction of incorporation of each Corporation:

CHAPTER 11 FILING AND STRATEGIC TRANSACTION

         WHEREAS, at a meeting of the Board of each Corporation on February 5, 2020, the
Board determined it to be in the best interests of the Corporation to form the Strategic Planning
Committee to (i) meet and work with management of the Corporation, (ii) meet with and work
with and take reports from SOLIC Capital Advisors LLC and SOLIC Capital, LLC (collectively,
“SOLIC”), and (iii) meet and work with other advisors to the Corporation, in each case to
identify strategic initiatives and methods to implement and execute upon those strategic
initiatives and to report their actions, findings, conclusions, and recommendations to the Board;
and

        WHEREAS, at a meeting of the Board held on March 19, 2020, the Board (i) elected
Charles Sweet (then the independent director, and Chairman of the Strategic Planning
Committee) to serve as Chairman of the Board, and (ii) determined that it was in the best interest
of the Corporation to delegate directly to the Strategic Planning Committee, without the need for
further Board approval, certain authority that may otherwise have been reserved to the Board,
and so delegated such authority as set forth in the Resolutions adopted by the Board on such
date; and

         WHEREAS, among the authority delegated to the Strategic Planning Committee was the
power and authority to evaluate and investigate potential strategies for the restructuring or sale of
the Corporation, including soliciting indications of interest to engage in a strategic transaction to
purchase or invest in the Corporation and preparing for the filing of a proceeding under chapter
11 of the United States Bankruptcy Code (11 U.S.C. et. seq., the “Bankruptcy Code”); provided,
however, that the Board retained the power and authority to approve any such transaction or
filing; and
Case 20-18367-MBK       Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29               Desc Main
                                Document     Page 13 of 21



        WHEREAS, at a meeting of the Board held on June 22, 2020, the Board delegated certain
authority in the Strategic Planning Committee, including the power and authority to do the
following:

       1.     approve and authorize any strategic transaction to purchase or invest in the
              Corporation that in the Strategic Planning Committee’s judgment is in the best
              interest of the Company;

       2.     file petitions seeking relief under chapter 11 of the United States Bankruptcy
              Code on such date and in such court as in the Strategic Planning Committee’s
              judgment is in the best interest of the Company;

       3.     that once authorized by the Strategic Planning Committee, vest authority in the
              officers of the Company as designated by the Strategic Planning Committee
              (each, an “Authorized Officer”), on behalf of the Company, to

              (a)    execute, verify and file all petitions; schedules, lists, and other papers or
                     documents, and to take and perform any and all further actions and steps
                     that any such Authorized Officer deems necessary, desirable and proper in
                     connection with the Company’s chapter 11 cases, with a view to the
                     successful prosecution of such cases;

              (b)    employ any other professionals necessary to assist the Company in
                     carrying out its duties under the Bankruptcy Code, including without
                     limitation Cole Schotz P.C., as general bankruptcy counsel, and SOLIC, as
                     the Company’s financial advisor and investment banker; and in connection
                     therewith, the officers of the Company be authorized and directed to
                     execute appropriate retention agreements, pay appropriate retainers prior
                     to or immediately upon the filing of the chapter 11 cases and cause to be
                     filed appropriate applications with the bankruptcy court for authority to
                     retain the services of any other professionals, as necessary, and on such
                     terms as are deemed necessary, desirable and proper;

              (c)    seek the use of cash collateral and provide certain adequate protection and
                     grant certain liens to the prepetition secured lenders as documents in
                     proposed orders to be submitted to the Bankruptcy Court;

              (d)    enter into any asset purchase or similar agreements in relation to a
                     strategic transaction to purchase or invest in the Company that in the
                     Strategic Planning Committee’s judgment is in the best interest of the
                     Company;

              (e)    take any and all actions, to execute, deliver, certify, file and/or record and
                     perform any and all documents, agreements, instruments, motions,
                     affidavits, applications for approvals or rulings of governmental or
                     regulatory authorities or certificates and to take any and all actions and
                     steps deemed by any such Authorized Officer to be necessary or desirable
Case 20-18367-MBK         Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29             Desc Main
                                  Document     Page 14 of 21



                       to carry out the purpose and intent of each of the foregoing resolutions and
                       to effectuate successful chapter 11 cases; and

               (f)     develop, file and prosecute to confirmation of a chapter 11 plan and
                       related disclosure statement;

       4.      do all acts, and enter into all such agreements, at the Company’s expense, as may
               be necessary or appropriate in the judgment of each member of the Strategic
               Planning Committee to carry out the duties of the Strategic Planning Committee
               contemplated by such delegated authority; and

       WHEREAS, with the power and authority of the Board, and with the assistance of the
management and legal and financial advisors of the Company, the Strategic Planning Committee
has previously evaluated and investigated potential strategies for the restructuring and
refinancing of the Companies, which included the potential filing of petitions by the Company
seeking relief under the provisions of chapter 11 of the Bankruptcy Code; and

         WHEREAS, with the power and authority of the Board, the Strategic Planning
Committee having considered, among other things, the liabilities and liquidity situation of the
Company, the strategic alternatives available to the Company and the effect of the foregoing on
the Company’s businesses, has determined, after consultation with management and the legal
and financial advisors of the Company, that it is desirable and in the best interests of the
Company, their creditors and other parties in interest, that each Corporation file a voluntary
petition for relief (the “Petitions”) under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”), for the purpose of
initiating bankruptcy cases (the “Bankruptcy Cases”).

NOW THEREFORE, it is:

        RESOLVED, that Jason Goldberger, the Chief Executive Officer of each Corporation, or
any other Authorized Officer be, and each of them hereby is, empowered, authorized and
directed, on behalf of each Corporation, to execute and verify the Petitions as well as any other
documents, schedules, motions, lists, applications, pleadings, orders and other documents (the
“Chapter 11 Filings”), to cause the Petitions and the Chapter 11 Filings to be filed with the
Bankruptcy Court, and to take and perform any further acts and deeds that such Authorized
Officers deem necessary, appropriate or desirable in connection with commencing the
Bankruptcy Cases; and it is

         RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to cause each Corporation to continue to conduct business
operations in the ordinary course during the pendency of the Bankruptcy Cases, subject to the
restrictions of the Bankruptcy Code; and it is

        RESOLVED FURTHER, that the Strategic Planning Committing has determined, in light
of current circumstances and after consultation with management and the legal and financial
advisors of the Company, and in connection with the filing of the Bankruptcy Cases, that it is in
the best interests of each Corporation, its creditors and other parties in interest to authorize the
Company to negotiate and enter into a sale transaction (collectively, the “Transaction”) in
Case 20-18367-MBK         Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29               Desc Main
                                  Document     Page 15 of 21



accordance with the terms of the Summary of Proposed Terms for Proposed 363 Sale (the “363
Term Sheet”), dated July 7, 2020, with CF SLTD Holdings LLC (the “Stalking Horse
Purchaser”), subject to a competitive process that will solicit bids for higher and better offers for
the Company’s assets; and it is

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed, with full power of delegation, on behalf of each
Corporation, to take actions and negotiate or cause to be prepared and negotiated and to execute,
deliver, perform, and cause the performance of any agreements, certificates, instruments,
receipts, petitions, motions or other papers or documents in furtherance of the Transaction,
including, but not limited to, any asset purchase agreement and ancillary documents related
thereto (collectively, the “Transaction Documents”); and it is

       RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed, with full power of delegation, on behalf of each
Corporation, to take any and all actions to (i) obtain Bankruptcy Court approval of the
Transaction Documents in connection with the Transaction and (ii) obtain Bankruptcy Court
approval of the Transaction; and

        RESOLVED FURTHER, that in connection with the Bankruptcy Cases, and in
furtherance of the Transaction, the Strategic Planning Committee, with full power and authority
of the Board, has determined it desirable and in the best interests of each Corporation, its
creditors, and other parties in interest that, if necessary, the Company enter into such debtor-in-
possession financing term sheet with the Stalking Horse Purchaser (the “DIP Term Sheet”), as
described in the 363 Term Sheet, that provides the best available terms for debtor-in-possession
financing and for the use of cash collateral of the Company’s existing senior secured lenders (the
“Existing Lenders”); and each Authorized Officer is authorized and empowered to enter into and
obtain post-petition financing according to the terms of the DIP Term Sheet, including, as
necessary, negotiate debtor-in-possession credit facilities and, to enter into agreements for such
debtor-in-possession financing and for the use of cash collateral (collectively, “Financing”); and
to to provide adequate protection to the and incur obligations related thereto, and to pledge and
grant liens on the assets of the Company, as may be contemplated by or required under the terms
of such Financing; and in connection therewith, each Authorized Officer is hereby authorized
and directed to execute any appropriate loan agreements, cash collateral agreements, related
ancillary documents, supplemental agreements, instruments, amendments, restatements,
amendment and restatements, modifications, renewals, replacements, consolidations,
substitutions, extensions, bills, notes, or certificates on behalf of the Company which shall be
necessary, proper or advisable in order to perform the obligations of the Company under or in
connection with any of the foregoing; and it is

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to continue to retain, on behalf of each Company, the law
firm of Cole Schotz P.C. (“Cole Schotz”) to render general legal advice and in the event that the
Petitions are filed, to represent the Companies in connection with such proceedings and all other
related matters in connection therewith, in such capacity and on such terms as the Authorized
Officers may approve and/or have previously approved; and it is
Case 20-18367-MBK        Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29            Desc Main
                                 Document     Page 16 of 21



        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to continue to retain, on behalf of each Company, SOLIC to
serve as financial advisor and investment banker to each Company and in the event that the
Petitions are filed, to continue to provide such services to each Company in connection with such
proceedings and all other related matters in connection therewith, in such capacity and on such
terms as the Authorized Officers may approve and/or have previously approved; and it is

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to continue to retain, on behalf of each Company, A&G
Realty Partners, LLC (“A&G”) to serve as real estate advisor to each Company and in the event
that the Petitions are filed, to continue to provide such services to each Company in connection
with such proceedings and all other related matters in connection therewith, in such capacity and
on such terms as the Authorized Officers may approve and/or have previously approved; and it is

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to continue to retain, on behalf of each Company, the
contractual joint venture comprised of Great American Group, LLC and Tiger Capital to serve as
consultant to assist the Company in the sale of the Company’s merchandise and furniture, fixtures
and equipment at stores the Company that the Committee has targeted for closure and in the event
that the Petitions are filed, to continue to provide such services to each Company in connection
with such proceedings and all other related matters in connection therewith, in such capacity and
on such terms as the Authorized Officers may approve and/or have previously approved; and it is

        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to continue to retain, on behalf of each Company, Omni Agent
Solutions (“Omni”) to serve as claims and noticing agent and administrative agent to represent and
assist each Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the rights and obligations of the Company in the Bankruptcy Cases, including
with respect to noticing, claims management and reconciliation, plan solicitation, balloting,
disbursements and assisting with the preparation of the schedules of assets and liabilities and
statements of financial affairs of the Company; and it is

         RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed, on behalf of each Company, to continue the employment and
retention of professionals in the ordinary course as long as they deem appropriate and in the
Bankruptcy Cases to retain and employ other attorneys, accountants and other professionals to
assist in the Bankruptcy Cases on such terms as are deemed necessary, proper or desirable; and it
is

       RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
empowered, authorized and directed to execute any appropriate engagement letters and agreements
and such other documents necessary to retain Cole Schotz, SOLIC, A&G, Omni and any other or
additional financial advisors, investment bankers, accountants, auditors, advisors, legal counsel
and other professionals not specifically identified herein (the “Professionals”), and to cause the
Companies to pay appropriate retainers to such Professionals prior to the filing of the Bankruptcy
Cases or after to the extent appropriate and permitted in the Bankruptcy Cases, and to cause to be
Case 20-18367-MBK         Doc 1      Filed 07/08/20 Entered 07/08/20 15:50:29           Desc Main
                                    Document     Page 17 of 21



filed appropriate applications or motions seeking authority to retain and pay for the services of
such Professionals; and it is

        RESOLVED FURTHER, the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
the commencement of chapter 11 cases; and it is

        RESOLVED FURTHER, with the full power and authority of the Board, the Strategic
Planning Committee, and each member thereof, is hereby authorized and empowered to do all
acts, and enter into all such agreements, at the Company’s expense, as may be necessary or
appropriate in its or his judgment to carry out the duties of the Strategic Planning Committee
contemplated by these resolutions; and it is

        RESOLVED FURTHER, that any specific resolutions that may be required to have been
adopted by the Strategic Planning Committee, as so authorized by the Board, in connection with the
actions contemplated by the foregoing resolutions be, and they hereby are, adopted, and the
executive officers of the Company be, and each of them acting alone hereby is, authorized to certify
as to the adoption of any and all such resolutions and attach such resolutions hereto; and it is

       RESOLVED FURTHER, that all actions heretofore taken by any officer or the Company in
connection with, or otherwise in contemplation of, the transactions contemplated by any of the
foregoing resolutions be, and they hereby are, ratified, confirmed and approved; and it is

        RESOLVED FURTHER, that the executive officers of the Company be, and each of them
acting alone hereby is, authorized and empowered on behalf of the Company and in its name to take
or cause to be taken all actions and to execute and deliver all such instruments which the executive
officers of the Company or any one or more of them, approve as necessary or desirable in
connection with the foregoing resolutions, such approval to be conclusively evidenced by the taking
of such action or the execution and delivery of any such instrument by an officer of the Company.

Dated: this 7th day of July, 2020
Case 20-18367-MBK      Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29   Desc Main
                               Document     Page 18 of 21




Kev1n Keough



卜Ιichael Emlnet




Jason Goldberger




60743/000190774306v2
Case 20-18367-MBK   Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29   Desc Main
                            Document     Page 19 of 21
Case 20-18367-MBK         Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29   Desc Main
                                  Document     Page 20 of 21




Charles Sweet, Chairman



Kevin Keough



Michael Emmet



Jason Goldberger




60743/0001-20774306v2
Case 20-18367-MBK   Doc 1    Filed 07/08/20 Entered 07/08/20 15:50:29   Desc Main
                            Document     Page 21 of 21
